                      CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 1 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                              DistrictDistrict
                                                         __________    of Minnesota
                                                                               of __________
                              ASI, Inc.
                                                                                 )
                               Plaintiff                                         )
                                   v.                                            )       Civil Action No. 0:19-cv-00763-JRT-HB
                     Aquawood, LLC, et al.                                       )
                                                                                 )
                              Defendant                                          )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                              Lockton Companies
                                                    444 W. 47th Street, Suite 900, Kansas City, MO
                                                         (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see attached Exhibit 1 to Subpoena.



 Place:   :HLVEURG0DWWHLV &RSOH\3//&1HZ+DPSVKLUH$YH1:                  Date and Time:
          :DVKLQJWRQ'& RUVXFKSODFHZLWKLQPLOHVRIZKHUH
          \RXUHVLGHDUHHPSOR\HGRUUHJXODUO\WUDQVDFWEXVLQHVVLQSHUVRQWRZKLFK                      08/05/2021 11:59 pm
          \RXGLUHFWWKHXQGHUVLJQHGFRXQVHOLQZULWLQJ

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                  Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/06/2021

                                   CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Shelli L. Calland
                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      ASI, Inc.
                                                                        , who issues or requests this subpoena, are:
Shelli Calland, 1200 New Hampshire Ave, NW, #400, Washington, DC 20036, scalland@wmclaw.com, (202) 793-2900

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 2 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 0:19-cv-00763-JRT-HB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 3 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 4 of 11




   EXHIBIT 1 TO PLAINTIFF’S SUBPOENA TO PRODUCE DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 45, Plaintiff ASI, Inc., f/k/a Aviva

Sports Inc. (“Aviva”), hereby propounds the following Requests for the Production of

Documents (“Document Requests”) to Lockton Companies, Inc. (“Lockton”). Please

produce all of the Documents requested below by the date noted on the subpoena.

                               DOCUMENT REQUESTS

DOCUMENT REQUEST 1: All Documents Regarding insurance coverage issued to,

for the benefit of, or otherwise concerning, (a) any SLB Entity; (b) any Employee, agent,

or representative of any SLB Entity; and/or (c) Brian Dubinsky, Peter Magalhaes, Gary

Chan (also known as Chan Siu Chung), Samson Chan (also known as Chan Ming Yiu),

Alan Chan (also known as Chan Siu Lun), Lisa Liu (also known as Liu Man Yi), Richard

Toth, Stephen Raucher, Michael Wu (also known as Wei Kai Wu), Queenie Wong, Jeff

Chan, Anthony Cheng, Ronan Woo, CK Lam, Gary Wong, Amy Cheng, Leon Ng, Joyce

Wong, Lam Ho, Kinki Pui, Brenda Pardekooper, Chan Ming Lung, Ray Houser, Manson

Poon, Greg Pfeffer, Mat Ng, in his official capacity as Liquidator of and successor to

Manley Toys Ltd., or John Robert Lees, in his official capacity as Liquidator of and

successor to Manley Toys Ltd.

DOCUMENT REQUEST 2: All Documents Regarding or containing Communications

since January 1, 2012 to or from any SLB Entity or any Employee, agent, or

representative of any SLB Entity, including:

       (a)    all Communications to or from an email address that includes any of the

              following extensions/domains: @manleytoy.com, @manley.com.hk,
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 5 of 11




             @manleyservices.com.hk, @manleytoyquest.com, @banzaifun.com,

             @epic-studios.com, @genesis-toys.com, @pls.com.hk, @o2-concept.com;

             @mgsgroupltd.com, @toyquest.com, @tekno-robotics.com, @vr-

             entertain.com, @occasions-ltd.com, @toybox-ltd.com, @toyboxltd.com,

             @mpatoys.com, @dollarempirellc.com, or @rrbattorneys.com; and

      (b)    all Communications to or from Brian Dubinsky, Peter Magalhaes, Gary

             Chan (also known as Chan Siu Chung), Samson Chan (also known as Chan

             Ming Yiu), Alan Chan (also known as Chan Siu Lun), Queenie Wong, Lisa

             Liu (also known as Liu Man Yi), Richard Toth, Jeff Chan, Stephen

             Raucher, Michael Wu (also known as Wei Kai Wu), Chan Ming Lung,

             Anthony Cheng, Ronan Woo, CK Lam, Gary Wong, Amy Cheng, Leon

             Ng, Joyce Wong, Lam Ho, Kinki Pui, Brenda Pardekooper, Ray Houser,

             Manson Poon, or Greg Pfeffer, Mat Ng, in his official capacity as

             Liquidator of and successor to Manley Toys Ltd., or John Robert Lees, in

             his official capacity as Liquidator of and successor to Manley Toys Ltd.

                                    DEFINITIONS

      1.     “All,” “any,” “each,” “every” and similar terms mean “each and every” as

necessary to make the terms inclusive rather than exclusive.

      2.     “And” and “or” as used herein each mean “and/or,” which shall be

construed both conjunctively and disjunctively so as to require the broadest possible

response to any given Document Request.



                                            2
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 6 of 11




       3.     “Communications” shall be construed in its broadest sense to encompass

any transmission or exchange of information, ideas, facts, data, proposals, requests,

responses, or any other matter, and every disclosure, transfer, or exchange of information,

whether oral or written, including but not limited to all letters, memoranda, notes, and

messages, whether printed, typed, or handwritten, all electronic modes of correspondence

such as electronic mail and facsimiles, and all documents reflecting the substance or

occurrence of conversations or meetings, whether between Persons or between or among

groups of Persons.

       4.     The terms “Document” or “Documents” are used in the broadest sense

permissible under Federal Rule of Civil Procedure 34, and includes without limitation:

(a) correspondence, memoranda, records, letters, telegrams, reports, notes, drafts, books,

records, papers, minutes, schedules, tabulations, computations, lists, ledgers, journals,

statements, purchase orders, sales contracts, employment contracts, any other form of

contract, invoices, agreements, vouchers, accounts, checks, books of original entry,

receipts, recordings, affidavits, diaries, calendars, desk pads, drawings, blueprints,

photostats, motion pictures, slides, photographs, sketches, charts, graphs, or any written

or printed matter or tangible thing on which any words or phrases are affixed; (b)

information contained in any computer, electronic, digital, or tape-recorded format or

media, including any computer or electronic database, electronic mail or “e-mail,”

translated, if necessary into reasonably usable form; (c) originals and copies, any and all

drafts and all copies that contain any notation not on the original; and

(d) Communications.

                                              3
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 7 of 11




      5.     “Employee” means any former or present employee, officer, director,

manager, agent, representative, consultant, office, committee, department, division, or

group within or retained by a company, including those at corporate headquarters or at

regional or local offices anywhere in the world.

      6.     “Facilitator” means any Person or entity other than a SLB Entity that

conducts or has conducted business on behalf of any SLB Entity, including but not

limited to Bullseye Ventures, License 2 Play, Jeremy Pollack, Expeditors International,

Gary Swerdlow, Northern Lights Marketing, and Dillman Sales & Marketing.

      7.     “SLB Entity” means Manley; Toy Quest Ltd.; Park Lane Solutions Ltd.;

Banzai International Ltd.; Aquawood LLC; MGS International, LLC; Wellmax; Manley

Toy Direct LLC; Toy Network LLC; Toy Network Hong Kong; Winning Industrial

Limited; Jun Tai Company Limited; Teng Yue Holdings; Echo Technologies; Echo

Technologies Asia Limited; Genesis Industries Ltd.; Cotek (HK) Limited; Manley

Fashion Direct LLC; MGS Group Limited; MGS International Ltd.; Occasions Limited;

Toy Box Limited; Toy Peek Ltd.; O2.com (HK) Ltd.; Yeko Trading; Toy Teck Limited;

Merit Product(s) Limited; Manley Overseas Limited; 28 Marble Ltd.; 28 Mody Ltd.; 818

HK Spinner Ltd.; 828 Cheung Sha Wan Ltd.; Great Harvest Services Company Limited;

Wiltshire Ltd.; Chengda Holdings Limited; General Tech Limited; MIT Holdings (HK)

Limited; TST Toys Showroom Limited; Bright Trinity Investments Ltd.; Gainmore

Investment Limited; China Plush Toy Company Ltd.; Jin Pei Holdings Limited; VR

Entertainment; Focus Brand Limited; Epic Studio(s); Swift Harvest USA, LLC; Swift

Harvest LLC; Swift Harvest Limited; SLB Toys USA, Inc.; Worldwide Toy Direct LLC;

                                            4
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 8 of 11




Manley Toys USA Ltd.; Manley Toy Quest LLC; Toy Warehouse LLC; Toybox

Unlimited LLC; Toy Teck Ltd. LLC; Toy Teck Corporation; any entity that is doing or

has done business as “Toy Quest,” “Banzai,” “Banzai Fun,” “Banzai Toys,” “Manley,”

“Manley Toys,” “Manley Toy Quest,” “Manley ToyQuest,” “Toy Quest,” “ToyQuest,” or

“Toy Quest Ltd.”; all trade names under which any of these companies is doing or has

done business; all entities that own or are owned in whole or in part by any of these

companies; all entities that share a direct or indirect owner with any of these companies;

and all past and present Employees, officers, directors, principals, counsel,

spokespersons, subsidiaries, affiliates, agents, representatives, predecessors, and

successors of any of these companies.

       8.     The term “Person” or “Persons” means any natural persons, any form of

business entity (whether partnership, association, cooperative, corporation, division,

committee, company or otherwise), and any governmental entity or department, agency,

bureau, or political subdivision thereof.

       9.     The term “Products” or “Product” means any goods or services sold by or

through any SLB Entity, whether directly or with the use of a Facilitator, regardless of

the source of the goods or services.

       10.    “Regarding” means regarding, relating to, in connection with, concerning,

pertaining to, referring to, describing, discussing, mentioning, evidencing or constituting.

       11.     “Whether” means whether or not.




                                             5
         CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 9 of 11




                                      INSTRUCTIONS

       1.     You must answer each Document Request based on all information within

Your possession, custody, control, or knowledge, which includes but is not limited to all

information that Your officers, directors, Employees, agents, attorneys, investigators, or

corporate affiliates know or possess.

       2.     You must produce all responsive Documents as they are kept in the usual

course of business or by organizing and labeling them according to the enumerated

Document Requests to which they are responsive.

       3.     Every Document bound together must be produced as so bound, including,

without limitation, with any attached or incorporated tab, folder, divider, label, marking,

transmittal sheet, cover letter, exhibit, enclosure, or the like.

       4.     Every Document referring to accompanying material must be produced

with that material.

       5.     When You produce a Document, You also must produce any drafts,

revisions, or copies of that Document that bear any mark or notation not present on the

original or that otherwise differ from the original.

       6.     These Document Requests call for the production of each requested

Document in its entirety.

       7.     If You cannot respond to a Document Request fully, respond to the

Document Request to the extent possible and explain why You cannot respond to it fully.

       8.     If You object to a Document Request, state the portion of the Document

Request to which You object, as well as the rule, statute, case, or other legal basis for

                                                6
        CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 10 of 11




Your objection and every fact on which Your objection relies, and produce responsive

Documents to the extent that You do not object.

       9.     All electronic media must be produced in native format unless Plaintiff,

through their undersigned counsel, agrees otherwise.

       10.    Each Document Request is independent. Unless a Document Request

expressly references or incorporates another Document Request, it should be understood

without reference to any other Document Request. An assertion that Document Requests

are duplicative or overlapping is not a valid objection. No Document Request limits any

other Document Request.

       11.    You must respond to each Document Request regardless of whether You

contend that it is ambiguous. If You contend that a Document Request is ambiguous,

state in Your response the allegedly ambiguous language and the interpretation of that

language used to formulate Your response.

       12.    For the purposes of these Document Requests, whenever necessary to

ensure completeness or accuracy, words employing the singular number include the

plural and words employing the plural include the singular; similarly, words employing

the feminine gender include the masculine and neuter, words employing the neuter

gender include the masculine and feminine, and words employing the masculine gender

include the neuter and feminine.

       13.    If no Document responsive to a Document Request exists in Your

possession, custody or control, so state in writing.



                                              7
       CASE 0:19-cv-00763-JRT-HB Doc. 385 Filed 08/19/21 Page 11 of 11




       14.    If You contend that a requested Document was, but no longer is, in Your

possession, custody or control, (a) state the Document’s date, subject matter, and the

circumstances under which it was prepared, including by whom and at whose insistence it

was generated; (b) identify all Persons likely to have knowledge of any of its contents; (c)

state the date when, and circumstances under which, the Document left Your possession,

custody or control, ceased to exist, or was lost, or why it is not otherwise capable of being

produced; (d) identify all Persons likely to have knowledge of any of those facts; and (e)

identify its last known custodian(s).




                                             8
